Citation Nr: 1712932	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-43 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to United States Department of Veterans Affairs (VA) disability benefits.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

At question in this case is whether or not the Veteran's service with the Phillipines Government constitutes service with the United States Military for purposes of receiving veteran benefits.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pasay City, Phillipines.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 20.00(c) ("advanced age" is defined as 75 or more years of age).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2016 Form 9, the Veteran requested a Board hearing at a local VA office.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  As the Veteran has not yet pariticpated in a Board hearing regarding these claims, his request will be granted, and a hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 1. The AOJ should take appropriate steps to schedule the Veteran for a Travel Board hearing in accordance with this request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




